 

 United Realty Trust Incorporated 10-Q [urt-10q_093014.htm]

Exhibit 10.3

 

Side Letter

Gentlemen:

Reference is made to that certain Agreement of Sale (the “Agreement of Sale)
dated July 23, 2014 between United Realty Partners, LLC as Purchaser and FRS
Carnegie Plaza, L.L.C. as Seller, as amended by that certain First Amendment to
the Agreement of Sale (“First Amendment”) dated August 19, 2014 between
Purchaser and Seller.

The parties acknowledge the following:

1.This letter shall act as an amendment to the Agreement of Sale and the First
Amendment (the "Side Letter"). Capitalized terms used herein and not otherwise
defined shall have such meaning as set forth in the Agreement of Sale. To the
extent that there is any conflict between the terms of this Side Letter and the
terms of the Agreement of Sale or First Amendment, the terms of this Side Letter
shall control.

 

2.The Due Diligence Period shall end on September 10, 2014. The Settlement Date
shall remain September 15, 2014.

 

3.In addition to the representations and warranties contained in Section 10 of
the Agreement of Sale, Seller, to induce Buyer to enter into this Agreement and
to purchase the Property, represents and warrants to Buyer the following:

 

a.The net proceeds of the sale of the Property shall be contributed to Fox
Rehabilitation Services, P.C., a New Jersey corporation (“Fox Rehab”) at
Settlement;

 

b.$300,000 held as cash collateral by TD Bank shall be returned to Dr. Tim Fox
and then contributed to Fox Rehab at Settlement;

 

c.$800,000 in tax refund proceeds shall be contributed to Fox Rehab at
Settlement.

 

d.Evidence of the foregoing shall be provided to Buyer at or prior to Closing.

4.The representations and warranties made in the forgoing sections shall survive
Settlement or other termination of this Agreement.

5.Other than as expressly amended herein, all other terms of the Agreement of
Sale and First Amendment shall remain in full force and effect.

 

6.This Side Letter may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 

 

[Signatures to Follow]

 

 

 

Side Letter (Fox)

 

 

 

 

Date: 9/5/14

 

 

 

 

FRS CARNEGIE PLAZA, L.L.C.

 

 

By: /s/ Brett McIntyre   Brett McIntyre, Chief Financial Officer

 

 

UNITED REALTY PARTNERS, LLC

 

 

By: /s/ Jacob Frydman   Jacob Frydman, Authorized Signatory

 

 

 

 

Side Letter (Fox)

 

 



 

 